By the Court,

Ramsdell, J.
The defendant in this case, is also defenda nt in a case pending in the U. S. District Court, for the District of Wisconsin. The cases in the two courts are on call for about the same time. The defendant’s affidavit for a continuance, shows that his presence and testimony is necessary on the trial in both courts.
He is bound by the first notice of trial served, and the first notice having come from th#e H. S. Court, that is sufficient grounds for a continuance in this court.